Case 1:17-cr-00645-LEK Document 117 Filed 05/06/20 Page 1 of 5     PageID #: 460


PETER C. WOLFF, JR. #2332
Federal Public Defender
District of Hawaii

MELINDA K. YAMAGA #9246
Assistant Federal Defender
300 Ala Moana Boulevard, Suite 7104
Honolulu, Hawaii 96850-5269
Telephone: (808) 541-2521
Facsimile: (808) 541-3545
E-Mail:     Melinda_Yamaga@fd.org

Attorney for Defendant
JAMES XAVIER LINO

                IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 UNITED STATES OF                   )   CR. NO. 17-00645 LEK
 AMERICA,                           )
                                    )   DEFENDANT JAMES XAVIER
             Plaintiff              )   LINO’S REQUEST FOR JUDICIAL
                                    )   RECOMMENDATION FOR
       vs.                          )   TRANSFER TO HOME
                                    )   CONFINEMENT; CERTIFICATE OF
 JAMES XAVIER LINO,                 )   SERVICE
                                    )
             Defendant.             )
                                    )


   DEFENDANT JAMES XAVIER LINO’S REQUEST FOR JUDICIAL
  RECOMMENDATION FOR TRANSFER TO HOME CONFINEMENT

      Defendant JAMES XAVIER LINO, by and through counsel, MELINDA K

YAMAGA, Assistant Federal Defender, requests the Court recommend to the

Bureau of Prisons (“BOP”) that Mr. Lino be placed in home confinement for the

maximum period permissible, pursuant to the Coronavirus Aid, Relief and
Case 1:17-cr-00645-LEK Document 117 Filed 05/06/20 Page 2 of 5               PageID #: 461


Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281

(March 27, 2020), the Second Chance Act of 2007, and 18 U.S.C. § 3621.

       To alleviate the crisis in our jails caused by COVID-19, the CARES Act

permits the Director of the BOP to lengthen the maximum amount of time a

prisoner spends in home confinement. CARES ACT, § 12003(b)(2). Attorney

General William Barr (“Attorney General Barr”) has stated “for all inmates whom

[the BOP] deems suitable candidates for home confinement, [the BOP is] directed

to immediately process them for transfer and then immediately transfer them.” 1

The BOP’s website likewise encourages inmates to request such a transfer. 2

       Mr. Lino is sick, in the hospital, fighting for his life. He is 65 years old and

incarcerated at a facility where approximately 60% of the inmates have now tested

positive, less than one month after its first confirmed case of COVID-19. 3 Based on

Mr. Lino’s family’s last conversation with him, and counsel’s unanswered

correspondence to Mr. Lino, it appears he was one of the first cases and likely

required hospitalization quickly. Mr. Lino’s family was not aware of his condition

until counsel notified them. They are still unable to find out which hospital Mr.

Lino is being detained at.



1 Memorandum from Attorney General Barr to Director of Bureau of Prisons (April 3, 2020)
(“4/3/2020 Barr Memorandum”), https://tinyurl.com/yx5qp72s
2 BOP, BOP Update on COVID-19 and Home Confinement (Apr. 5, 2020),
https://tinyurl.com/yx6ehtp2
3 https://www.bop.gov/coronavirus
                                             2
Case 1:17-cr-00645-LEK Document 117 Filed 05/06/20 Page 3 of 5                   PageID #: 462


       Without a doubt, having a loved one gravely ill is devastating for anyone.

The timing of this illness, in Mr. Lino’s case, is both devastating and

heartbreaking. Mr. Lino’s release date is six short months away. As reflected in the

sentence imposed, Mr. Lino had a relatively minor role in the crime, but more

importantly, his performance during the thirteen months of pretrial supervision was

stellar. During that time he was able to reconnect with his family, and he described

his family, in particular the bond he forged with his three-year-old granddaughter,

as his source of motivation moving forward. 4 (PSR ¶ 21). It appears his family had

been working with U.S. Probation for the District of Hawaii to make necessary

arrangements for Mr. Lino’s return before they abruptly lost contact with him.

Based on the new information, these endeavors have resumed. Jeri Herrel, mother

of their son, is willing to provide a stable residence in her attached enclosed

garage. Ms. Herrel has provided probation with the necessary information for

vetting, and a virtual tour has been completed.

       Pursuant to 18 U.S.C. § 3621(b)(4), the defense requests that this Court join

with Mr. Lino’s family in maintaining hope that he will recover and recommend to

the BOP that he be transferred directly to home confinement and not return to

Terminal Island or any other prison.



4 It is certainly conceivable, had there been halfway house placement available to Mr. Lino in
the District of Hawaii, he would not have been at Terminal Island when the pandemic struck.
                                                3
Case 1:17-cr-00645-LEK Document 117 Filed 05/06/20 Page 4 of 5      PageID #: 463




      DATED: Honolulu, Hawaii, May 6, 2020.

                                          Respectfully submitted,


                                           /s/ Melinda K. Yamaga
                                          MELINDA K. YAMAGA
                                          Attorney for Defendant
                                          JAMES XAVIER LINO




                                      4
Case 1:17-cr-00645-LEK Document 117 Filed 05/06/20 Page 5 of 5      PageID #: 464



                        CERTIFICATE OF SERVICE

      I, MAX J. MIZONO, hereby certify that, a true and correct copy of the

foregoing was served on the following at their last known address on May 6, 2020,

by e-mail:

      MARK A. INCIONG
      Assistant United States Attorney
      300 Ala Moana Boulevard, Room 6-100
      Honolulu, Hawaii 96850

      Attorney for Plaintiff
      UNITED STATES OF AMERICA

      JENNIE COATS
      United States Probation Officer
      300 Ala Moana Boulevard, Room 2-300
      Honolulu, Hawaii 96850


      DATED: Honolulu, Hawaii, May 6, 2020.


                                            /s/ Melinda K. Yamaga
                                           MELINDA K. YAMAGA
                                           Attorney for Defendant
                                           JAMES XAVIER LINO
